     WRIGHT, FINLAY & ZAK, LLP
 1
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Plaintiff Federal National Mortgage Association
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   FEDERAL NATIONAL MORTGAGE                          Case No.: 2:17-cv-01758-RFB-GWH
10   ASSOCIATION,
                                                        STIPULATION AND ORDER FOR
11                  Plaintiff,                          EXTENSION OF TIME TO FILE
            vs.                                         REPLIES IN SUPPORT OF MOTIONS
12                                                      FOR SUMMARY JUDGMENT [ECF
13   SATICOY BAY LLC SERIES 6671 W.                     NOS. 51 AND 52]
     TROPICANA 103; CASA MESA VILLAS
14   HOMEOWNERS ASSOCIATION,                            [FIRST REQUEST]
15                  Defendants.
16
17          Plaintiff, Federal National Mortgage Association (“Fannie Mae”), by and through its

18   attorneys of record. and Defendant, Saticoy Bay LLC Series 6671 W. Tropicana 103 (“Saticoy

19   Bay”), by and through its attorneys of record, hereby stipulate and agree as follows:

20          WHEREAS, on September 28, 2018, this Court stayed the above-referenced case

21   pending decision from the Nevada Supreme Court regarding the state recording laws in SFR

22   Inv.’s Pool 1, LLC v. Green Tree Serv., LLC, Case No. 72010 (Nev. Submitted for Decision

23   Sept. 13, 2018), and Onewest Bank FSB v. Holm Int’l Prop.’s, LLC, Case No. 72933 (Nev.

24   Submitted for Decision Sept. 13, 2018). ECF No. 43.

25          WHEREAS, on December 17, 2018, the Nevada Supreme Court affirmed the judgment

26   of the district court in SFR Inv.’s Pool 1, LLC v. Green Tree Serv., LLC, and on December 20,

27   2018, the Nevada Supreme Court reversed and remanded the judgment of the district court in

28   Onewest Bank FSB v. Holm Int’l Prop.’s, LLC.




                                                Page 1 of 2
 1          WHEREAS, on January 10, 2019, the parties filed a Stipulation to lift the stay of
 2   litigation and to set the deadline to file dispositive motions. ECF No. 44.
 3          WHEREAS, thereafter, on January 31, 2019, Saticoy Bay filed its Motion to Certify
 4   Questions to the Nevada Supreme Court. ECF No. 46.
 5          WHEREAS, on February 11, 2019, Fannie Mae and Saticoy Bay filed competing
 6   Motions for Summary Judgment. ECF Nos. 51 and 52, respectively.
 7          WHEREAS, the deadline for Fannie Mae to file a Reply in support of its Motion for
 8   Summary Judgment [ECF No. 51] is currently set for March 18, 2019, and the deadline for
 9   Saticoy Bay to file a Reply in support of its Motion for Summary Judgment [ECF No. 52] is
10   currently set for March 25, 2019.
11          WHEREFORE, based on the foregoing,
12          IT IS HEREBY STIPULATED AND AGREED that the parties request a brief extension
13   of the deadline to file a Reply in support of their respective Motion for Summary Judgment
14   from March 18, 2019 and March 25, 2019, respectively, to April 1, 2019.
15          IT IS SO STIPULATED.
16   DATED this 18th day of March, 2019.               DATED this 18th day of March, 2019.
17
     WRIGHT, FINLAY & ZAK, LLP                         Law Office of Michael F. Bohn, Esq., Ltd.
18
     /s/ Christina V. Miller                           /s/ Michael F. Bohn
19   Matthew S. Carter, Esq.                           Michael F. Bohn, Esq.
     Nevada Bar No. 9524                               Nevada Bar No. 1641
20
     Christina V. Miller, Esq.                         Adam R. Trippiedi, Esq.
21   Nevada Bar No. 12448                              Nevada Bar No. 12294
     Attorney for Plaintiff Federal National           Attorneys for Defendant, Saticoy Bay LLC
22   Mortgage Association                              Series 6671 W. Tropicana 103
23
24
            IT IS SO ORDERED.
25
            DATED: ________________________
26          ________________________________
27          RICHARD F. BOULWARE, II
            UNITED STATES DISTRICT JUDGE
28                                                 U.S. DISTRICT COURT JUDGE
            DATED this 19th of March, 2019.



                                                 Page 2 of 2
